Title: To Thomas Jefferson from the Board of War, with Reply, 21 January 17[80]
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 21 Jan. 1780 [misdated 1779]. A recent regulation enables captains of artillery in the Continental army to keep horses, which makes boots necessary equipment. A request for boots from the public shops at the reduced price seems reasonable, but, being unusual, the approval of the executive is desired. Signed by Innes and Barron. Countersigned: “In Council Jan. 24th. 1780. The Board are of opinion that the above Officers may be furnished with boots agreeable to the opinion of the board of War, the souldiers being first provided with shoes. Th: Jefferson.”
